Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Terminal Disclaimer
The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,988,320 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 21, 22 and 24-36 and 38-40 are allowed and have been renumbered 1-18. 
The following is an examiner’s statement of reasons for allowance: for claim 21, the prior art fails to teach or fairly suggest an aerobic hose that includes spaced apertures that sized such that expansion of the pliable material when pressurized by the source opens the spaced apertures to a throughbore extending through the air hose, and contraction of the pliable material when depressurized closes the spaced apertures to prevent plugging with the waste material, and a diameter of the at least some of the spaced apertures is no more than 3/64 inches.
For claim 32, the prior art fails to teach or fairly suggest a method of composting the includes the step of using an air hose with spaced apertures that sized such that expansion of , and a diameter of the at least some of the spaced apertures is no more than 3/64 inches.
The closest prior art is Garvin et al. (US 5,889,484 B1) which discloses a compost system with a bag and a fluid distribution system with conduits, but does not teach the diameter of the spaced apart apertures.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799